                        Case 1:19-cr-00931-WHP Document 89
                                                        90 Filed 01/21/21
                                                                 01/25/21 Page 1 of 1
                                     Simpson Thacher & Bartlett                             LLP
                                                      4 25   LEX INGTON A VENUE
                                                     NEW YORK, NY     10 0 17 - 39 54



                                                T EL E PHO NE : + 1- 2 12 - 4 5 5- 20 0 0
                                                 F A CSI MI L E: + 1- 21 2- 4 55- 2 50 2

Dir ect Di al Num ber                                                                                                   E- mail A ddr es s
+1 - 21 2- 455- 30 70                                                                                 br oo ke .cuci nel la @ st bl a w. com




            BY ECF

            January 21, 2021

            Re:         United States v. Quinteria Daniels, No. 19-cr-931 (WHP) (S.D.N.Y.)

             The Honorable William H. Pauley III
             United States District Court for the
             Southern District of New York
             500 Pearl Street, Room 1920
             New York, NY 10007

            Dear Judge Pauley:

                   I write on behalf of my client, Quinteria Daniels, with the consent of the Government,
            to respectfully request a short adjournment of Ms. Daniels’s sentencing date, currently
            scheduled for February 11, 2021 at 11:00 AM, until a date in early or mid-March 2021.

                   If at all possible, Ms. Daniels would like to proceed with her sentencing hearing before
            the Court in person, an option that is not feasible on the currently scheduled sentencing date
            due to the COVID-19 pandemic and the Court’s First Amended Standing Order, which
            governs the procedures in place for the Court through February 12, 2021. It is our hope that
            an in-person sentencing hearing will be possible by early March.

                        We have conferred with AUSA Rebecca Dell, who has no objection to this request.

                                                               Respectfully submitted,

                                                              /s/ Brooke E. Cucinella

                                                              Brooke E. Cucinella
                                                                                             Application granted. Sentencing
            cc:         Counsel of record (by ECF)                                           adjourned to April 7, 2021 at 3:30
                                                                                             p.m.




                                                                                                   January 25, 2021
